Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 1 of 7 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


  BRIAN ALLABASTRO,                                   CASE NO.:

           Plaintiff,

  vs.

  CORNERSTONE BUILDERS OF SW
  FLORIDA INC.,
  a Florida Profit Corporation,

           Defendant.
                                                  /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          The Plaintiff, BRIAN ALLABASTRO (“Mr. Allabastro” or “Plaintiff”), by and

 through his undersigned counsel, sues the Defendant, CORNERSTONE BUILDERS OF

 SW FLORIDA INC. (“Cornerstone” or “Defendant”) and alleges the following:

          1.      Plaintiff brings these claims against Defendant for religious discrimination

 and retaliation in violation of Title VII (“Title VII”). Plaintiff is seeking damages including

 back pay, front pay, compensatory damages, punitive damages, and his attorneys’ fees and

 costs.

                                        JURISDICTION

          2.      This Court has original jurisdiction over Plaintiff’s claims as they arise under

 federal law, pursuant to Title VII, and the actions giving rise to this lawsuit occurred in Lee

 County, Florida.

          3.      Plaintiff timely dual-filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission (“EEOC”), and the Florida Commission on Human
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 2 of 7 PageID 2



 Relations (“FCHR”) on or about December 26, 2019.

         4.       On or about February 27, 2020, Plaintiff received his Notice of Right to Sue

 from the EEOC.

         5.       Plaintiff timely files this lawsuit, and has complied with all administrative

 prerequisites.

         6.       Defendant is a Florida Profit Corporation that is registered to do business in

 the state of Florida, including, among other places, Lee County, Florida.

                                             VENUE

         7.       Venue is proper because Defendant conducts substantial business in Lee

 County, Florida, and Plaintiff worked for Defendant in Lee County, Florida, where the actions

 at issue took place.

                                            PARTIES

         8.       Plaintiff is protected by Title VII because:

                  a.      He suffered discrimination and retaliation by Defendant on the

         basis of his sincerely-held religious beliefs; and

                  b.      He suffered an adverse employment action and was subjected

         to an increasingly hostile work environment based on his sincerely-held

         religious beliefs and based upon the religious beliefs of Defendant, including

         being terminated for same.

         9.       Defendant was at all material times an “employer” as defined Title VII, as it

 employed in excess of fifteen (15) employees.

                                 GENERAL ALLEGATIONS

         10.      Mr. Allabastro worked for Cornerstone as a Manager from June 1, 2018, until

 his termination on September 9, 2019.


                                                 2
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 3 of 7 PageID 3



         11.         During his tenure with Cornerstone, Mr. Allabastro was required by

 Cornerstone managers, including Tony Leeber, Jr., to attend Christian prayer meetings each

 morning.

         12.         In the summer of 2019, Mr. Allabastro informed Mr. Leeber that he would no

 longer attend the morning prayer meetings.

         13.         Two (2) weeks after Mr. Allabastro informed Mr. Leeber of this decision, Mr.

 Leeber called Mr. Allabastro into his office.

         14.         At that time, Mr. Leeber told Mr. Allabastro, “you need to go to the prayer

 meetings or I won’t know what to do with you.”

         15.         Under this pressure from Cornerstone, Mr. Allabastro began attending the

 prayer meetings again.

         16.         Mr. Allabastro declined, however, to take communion during the prayer

 meetings.

         17.         Mr. Leeber challenged Mr. Allabastro concerning his deeply personal decision

 to eschew the taking of communion during the prayer meetings.

         18.         Mr. Leeber questioned Mr. Allabastro minutely about Mr. Allabastro’s

 decision to forego taking communion.

         19.         Cornerstone then required Mr. Allabastro to attend a religious retreat at

 Dunklin Memorial Church in Okeechobee, Florida.

         20.         The pastors at the Dunklin Memorial Church retreat reported back to

 Cornerstone about Mr. Allabastro’s disposition and behavior during the retreat.

         21.         In mid-2019, Mr. Allabastro also began a personal relationship with a new

 lady in his life.

         22.         Mr. Allabastro mentioned to Mr. Leeber that he was seeing somebody new.


                                                  3
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 4 of 7 PageID 4



         23.     In response, Mr. Leeber told Mr. Allabastro that he disagreed with Mr.

 Allabastro’s decision to begin seeing somebody new.

         24.     Mr. Allabastro spent a night at the home of the new lady in his life.

         25.     Mr. Leeber learned of this, and told Mr. Allabastro that it had been “sinful” of

 him to do so.

         26.     Mr. Allabastro objected to Mr. Leeber that Cornerstone’s actions violated

 Title VII.

         27.     Mr. Allabastro’s objections were protected activity under Title VII.

         28.     Cornerstone retaliated against Mr. Allabastro for his new relationship, and for

 spending the night with the new lady in his life, by sending him to another religious retreat at

 Dunklin Memorial Church.

         29.     In late August of 2019, Mr. Leeber told Mr. Allabastro, “we can’t support you

 having this relationship and allowing you to do that.”

         30.     On September 9, 2019, Cornerstone retaliated against Mr. Allabastro by

 terminating his employment outright based on his failure to conform to the religious dictates

 of Cornerstone’s managers and supervisors.

         31.     Cornerstone, a sizable company, could easily have accommodated Mr.

 Allabastro’s sincerely held religious beliefs without experiencing any undue burden.

         32.     Title VII prohibits religious discrimination in the workplace, and requires an

 employer to provide a reasonable accommodation for an employee’s sincerely held religious

 beliefs, practices, or observance.

         33.     Plaintiff’s termination constitutes an adverse action as defined by Title VII.

         34.     Plaintiff suffered an adverse action as a result of his religion and as a result

 of Cornerstone’s religious tenets.


                                                4
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 5 of 7 PageID 5



           35.   At all material times hereto, Plaintiff was ready, willing and able to perform

 his job duties with reasonable religious accommodation.

           36.   Defendant does not have a non-discriminatory, non-retaliatory rationale for

 allowing and participating in the discrimination and termination suffered by Plaintiff.

           37.   Plaintiff has suffered damages as a result of Defendant’s illegal conduct

 towards him.

           38.   Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

 to represent him in the litigation and has agreed to pay the firm a reasonable fee for its

 services.

                        COUNT I: DISCRIMINATION IN
                  VIOLATION OF TITLE VII BASED ON RELIGION

           39.   Plaintiff realleges and adopts the allegations contained in paragraphs 1

 through 38 of the Complaint as if fully set forth in this Count.

           40.   The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against religious discrimination under Title VII.

           41.   The discrimination to which Plaintiff was subjected was based on his

 religion and/or his need for religious accommodation, and based on Cornerstone’s religious

 tenets.

           42.   Defendant unlawfully refused to offer a reasonable accommodation for

 Plaintiff’s religious beliefs or practices, in violation of Title VII.

           43.   Title VII prohibits religious discrimination/retaliation in the workplace, and

 requires an employer to provide a reasonable accommodation when an employee’s

 sincerely held religious beliefs, practices, or observance conflict with a work requirement,

 unless doing so would cause the employer an undue hardship. See, e.g., Hall v. Baptist



                                                 5
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 6 of 7 PageID 6



 Memorial Health Care Corp., 215 F.3d 618, 624 (6th Cir. 2000); Telfair v. Federal Express

 Corp., 934 F. Supp. 2d 1368, 1386 n.1 (S.D. Fla. 2013).

        44.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

 toward him.

        45.     The conduct of Defendant was so willful, wanton, and in reckless disregard

 of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

 Defendant, to deter it, and others, from such conduct in the future.

        46.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to Title VII.

        47.     Plaintiff has no plain, adequate, or complete remedy at law for the actions

 of Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

 back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,

 compensatory damages, punitive damages, and attorneys’ fees and costs.

                        COUNT II: RETALIATION IN
                 VIOLATION OF TITLE VII BASED ON RELIGION

        48.     Plaintiff realleges and adopts the allegations contained in paragraphs 1

 through 38 of the Complaint as if fully set forth in this Count.

        49.     The acts of Defendant by and through its agents and employees, violated

 Plaintiff’s rights against being retaliated against for opposing discrimination under Title

 VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e, et seq.

        50.     The retaliation to which Plaintiff was subjected was based on his opposition

 to Defendant’s illegal and discriminatory actions based on his religion and/or the

 Defendant’s religion.



                                               6
Case 2:20-cv-00383-SPC-MRM Document 1 Filed 05/27/20 Page 7 of 7 PageID 7



        51.     The conduct of Defendant its agents and employees proximately, directly,

 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

 future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses.

        52.     The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

 damages against Defendant to deter it, and others, from such conduct in the future.

        53.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to 42 U.S.C. § 2000e-5(k).

        54.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

 Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

 back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

 compensatory damages, punitive damages, and attorneys’ fees and costs.

                                 JURY TRIAL DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

 Respectfully submitted this 27th day of May, 2020.

                                                By: _Noah E. Storch______
                                                Noah E. Storch, Esq.
                                                Florida Bar No. 0085476
                                                RICHARD CELLER LEGAL, P.A
                                                10368 W. State Rd.84, Suite 103
                                                Davie, FL 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                E-mail: noah@floridaovertimelawyer.com




                                               7
